294 So. 2d 414 (1974)
Rayfield MARTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 73-748.
District Court of Appeal of Florida, Fourth District.
May 17, 1974.
Richard L. Jorandby, Public Defender, and Bruce J. Daniels, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Basil S. Diamond, Asst. Atty. Gen., West Palm Beach, for appellee.
COWART, JOE A., Jr., Associate Judge.
In reinstructing the jury at their request, the trial judge defined manslaughter (F.S. Section 782.07, F.S.A.), but failed to define excusable homicide (F.S. Section 782.03, F.S.A.), and refused to repeat a substitute "accidental" instruction requested by defense counsel.
Hedges v. State, Fla.S.Ct. 1965, 172 So. 2d 824; Green v. State, Fla.App. 1971, 244 So. 2d 167; and Stills v. State (1 DCA 1973), 272 So. 2d 174, are in point and require that the judgment herein be, and it is hereby, reversed and the cause remanded for a new trial.
WALDEN and DOWNEY, JJ., concur.